Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:

Paragraph [0026] ends abruptly with a partial sentence.  The Examiner is unable to predict what Applicant may have stated concerning Examples 11 and 12.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.


Allowable Subject Matter
	Essentially all of the most relevant prior art encountered during the Examiner’s survey of the prior art was replicated in the IDS furnished by Applicant.  A first disclosure of particular interest was Falender et al., U.S. Patent # 4,431,771 where there are disclosed three distinct permutations of a catalyst system having utility for making extended linear silanol-endcapped polydiorganosiloxanes by polymerizing shorter chain polymers also bearing these groups at their terminal positions.  Of these, most germane to the present discussion was a combination of a quaternary ammonium carboxylate and a carboxylic acid, either of which features fluorine atom substituents in the carboxylic acid compound/derivative.  Bowman et al., U.S. Patent # 4,486,567, likewise, is directed to preparing the same target compounds  delineated in claim 1 via an analogous synthetic approach in the presence of a quaternary ammonium carboxylate/carboxylic acid mixture.  It is indicated that the condensation polymerization of the macromonomers will stall in the absence of the carboxylic acid.  As with Falender, the carboxylic acid and carboxylate anions are fluorine free.
	Alternatives to the quaternary ammonium carboxylate/carboxylic acid blend mentioned by Falender fluorinated and fluorine free alkanesulfonic acids.  One of ordinary skill might surmise that, to the extent that alkanesulfonic acids both comprising, and devoid of, fluorine atom substitution are active catalysts in the polymerization of macromonomeric diorganosiloxanes containing silicon-bound hydroxyl groups at each end, it might be expected that the carboxylic acid/acid salt pairs would also exhibit activity when the hydrogen atoms are at least partially replaced with fluorine atoms.  Further, similar to Bowman, Clark, U.S. Patent # 2,906,734 also teaches catalyst systems for facilitating the dehydration condensation of silanol-functional organosilicon polymers comprising a quaternary ammonium carboxylate and a carboxylic acid.  See the paragraph bridging columns 2 and 3.  At least one embodiment of each of the salt and carboxylic acid contains fluorine substituents on the acid framework and it was on this foundation that the Examiner initially conceived of combining its teachings with those 
	However, it does appear from the entries provided in Table 3 of the instant Specification that employing (per)fluorinated carboxylic acids and their salts has a rather marked effect on the extent to which the polymerization proceeds that is not necessarily expected based on the teachings of the prior art.  It is on this basis (unexpected results) that the claims are deemed to contain allowable subject matter despite a reasonable grounds to modify Bowman and to try fluorinated carboxylate salt/carboxylic acids upon assimilating the full scope of the suggested catalysts in Falender.  
	Also of interest, if less so, than the preceding documents are GB 895091 and U.S. 4,525,470 both of which describe the use of catalysts derived from amines and (un)fluorinated phosphoric and carboxylic acids to polymerize silanol-terminated polydiorganosiloxanes.  U.S. 5,344,906 polymerizes the same macromers with quaternary ammonium phosphates, borates and carbonates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


May 13, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765